Citation Nr: 0943803	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for fragment in the 
left eye.

2.  Entitlement to service connection for a lung disorder, to 
include as a result of herbicide exposure.

3.  Entitlement to service connection for a respiratory 
disorder, to include as a result of herbicide exposure.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to 
April 1970.  He is the recipient of the Purple Heart and the 
Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

These issues were previously remanded by the Board in March 
2009 for further development.  As will be further discussed 
below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

In his December 2006 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  As such, he was scheduled for such hearing 
in January 2008, but failed to report for his hearing.  
Therefore, the Board considers the Veteran's hearing request 
withdrawn.  38 C.F.R. § 20.702(d), (e) (2009).


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for 
scheduled VA examinations that were necessary to adjudicate 
his service connection claims.  

2.  The Veteran had a fragment of a mortar shell in his eye 
during service but the competent and probative evidence of 
record fails to demonstrate a current diagnosis of a left eye 
disorder other than an age-related senile nuclear cataract. 

3.  The Veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

4.  The Veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

5.  The Veteran was treated for an upper respiratory 
infection during service.

6.  The Veteran was diagnosed with parapneumonic effusions 
after service, however, the preponderance of the competent 
and probative evidence shows that the subsequent lung and 
respiratory disorders (diagnosed as parapneumonic effusions) 
did not manifest in service, or for many years thereafter, 
and are not related to service.  


CONCLUSIONS OF LAW

1.  Fragment in left eye was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2009).

2.  A lung disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2009).

3.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a December 2005 letter, sent prior to 
the initial unfavorable AOJ decision issued in June 2006, 
advised the Veteran of the evidence and information necessary 
to substantiate his claims of entitlement to service 
connection as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
A March 2006 letter, also sent prior to the June 2006 rating 
decision, further informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  

The Board notes that the Veteran has not been provided with 
VA examinations in order to determine whether his claimed 
left eye, lung, and respiratory disorders are related to his 
military service.  In this regard, the Board observes that, 
in March 2009, the case was remanded in order to provide the 
Veteran with such examinations.  In an April 2009 letter, the 
Veteran was advised that a VA medical facility had been 
requested to schedule him for an examination in connection 
with his claims.  He was further informed that, if he could 
not keep the appointment or wanted to be rescheduled, to 
contact the medical facility indicated on the appointment 
notice as soon as possible.  The April 2009 letter also 
notified the Veteran that, when a claimant, without good 
cause, fails to report for an examination the claim shall be 
rated based on the evidence of record or denied.  He was 
provided with examples of good cause, to include illness, 
hospitalization, and the death of a family member.  
Thereafter, later in April 2009, the Veteran was informed by 
the San Juan VA Medical Center (VAMC) that he had been 
scheduled for three VA examinations on April 30, 2009, and 
May 1, 2009, at such facility.  Of record is a return receipt 
from the Veteran, which indicates that he received the April 
2009 appointment notification from the San Juan VAMC.   
Documentation from the San Juan VAMC reflects that the 
Veteran failed to report to his scheduled VA examinations.  
In the June 2009 supplemental statement of the case, the 
Veteran was advised of his failure to report.  To date, the 
Veteran has not provided good cause for failing to report to 
his scheduled VA examinations.  Therefore, the Board finds 
that the AOJ has substantially complied with the March 2009 
remand orders.  See Dyment, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that he was wounded in the left eye with 
a fragment when an enemy motor shell exploded.  Additionally, 
he alleges that he currently has lung and respiratory 
disorders as a result of his exposure to herbicides while 
serving in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When a Veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat Veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a Veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"). 

The Board notes that the Veteran's service records indicate 
that he was awarded the Purple Heart and the Combat 
Infantryman Badge, which denote combat.  Therefore, the 
Veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  In this regard, the Board observes that the 
Veteran has alleged that he received a fragment wound in his 
left eye during combat.  His service treatment records 
reflect that, in October 1951 note, a mortar fragment was 
embedded in the Veteran's left upper eyelid.  Moreover, as 
such injury is consistent with the circumstances, conditions, 
or hardships coincident with his combat service, the Board 
finds that such in-service injury occurred.  Relevant to the 
Veteran's claimed lung and respiratory disorders, he has not 
claimed that such were not documented in his service 
treatment records due to circumstances, conditions, or 
hardships coincident with his combat service.  Moreover, 
there is no indication that that his service treatment 
records are incomplete as a result of his combat duty.  As 
such, further consideration of the Veteran's claims under 
38 U.S.C.A. § 1154(b) is not necessary.  

As indicated previously, the Veteran failed to report for his 
scheduled VA examinations.  VA regulations provide that, when 
a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Fragment in the Left Eye

Service treatment records (also referred to STRs herein) 
include an October 1951 note that showed a mortar fragment 
was embedded in the Veteran's left upper eyelid.  A November 
1964 examination report showed the Veteran had a foreign body 
in the conjunctiva of his left eye for the past 6-7 days.  
The object was removed and the Veteran treated with Neosporin 
and an eye patch.  A retirement examination dated in May 1968 
marked the Veteran as having bilateral pterygium (growth of 
the conjunctiva).  In March 1952, the Veteran was seen with 
mild conjunctivitis caused by a large in growing eyelash.  
The eyelash was removed.  

VA and private medical records dating from February 2001 to 
February 2009 do not show any complaints of or treatment for 
a left eye disorder.  Such indicate that the Veteran had a 
senile nuclear cataract.  In this regard, the Board observes 
that a senile nuclear cataract is associated solely with 
aging and does not develop as a result of a traumatic, 
ocular, systemic, or congenital disorder.  See Dorland's 
Illustrated Medical Dictionary, 30th edition, p. 307.

While the Veteran is competent to testify as to his left eye 
injury and symptomatology, he is not competent or qualified, 
as a layperson, to render a diagnosis or an opinion 
concerning medical causation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

Therefore, while the Veteran was treated during service for 
an injury to the left eye, the competent and probative 
evidence of record fails to demonstrate a current diagnosis 
of a left eye disorder other than an age-related senile 
nuclear cataract.  As such, the Board concludes that there is 
no competent evidence of a current diagnosis of fragment in 
the left eye.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for fragment in the left eye.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.

Lung and Respiratory Disorders 

The Board notes that the Veteran has claimed that he 
currently has lung and respiratory disorders as a result of 
exposure to Agent Orange.  VA regulations provide that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam from January 9, 1962, to 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's 
service records reflect that he served in the Republic of 
Vietnam from November 14, 1966, to November 7, 1967, and from 
June 8, 1969, to April 25, 1970.  As such, the Board finds 
that the Veteran is presumed to have been exposed to 
herbicides coincident with such service.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As will be discussed below, the Veteran does 
not currently have a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.  

Even though the presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for a current lung and/or respiratory 
disorder with proof of actual direct causation from exposure 
from an herbicide agent or other link to service.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, 
the Board has considered whether the Veteran is entitled to 
service connection for lung and respiratory disorders on a 
direct basis.

The Veteran's service treatment records include a May 1959 
complaint of chronic post nasal drip.  A routine chest 
examination dated in May 1960 showed a "nearly complete 
clearing of the previously described infiltration in the 
region of [the] left helim."  The examination also showed 
that the remaining lung fields were clear.  In May 1963, he 
was seen for an infection of the tonsils.  The Veteran had 
throat pain and an enlarged node in the jugular chain.  The 
examiner suspected infectious mononucleosis.  In September 
1963, the Veteran was evaluated for allergic rhinitis with 
complaints of loss of sense of smell and taste, his nasal 
septum was deviated to the left with decreased left airway 
and boggy turbinates.  In May 1964 the Veteran reported 
symptoms of allergic rhinitis (sneezing, rhinorrhea) and he 
was given Sudafed.  In July 1964 the Veteran was diagnosed 
with URI (upper respiratory infection) with symptoms of post-
nasal drip and dry cough.  The Veteran was treated with 
drugs.  In February 1965, he complained of nasal congestion, 
sore throat, and cough.  In July 1965, he had chills, sore 
throat, and a back ache.  During a February 1966 annual 
physical, the examiner noted a "density 3 x 3 mms. in size 
in the 6th intercostal space area on the left, which could 
possibly represent a metallic fragment or foreign body in 
this region."  He further noted no significant pathology.  A 
January 1968 annual physical noted mild allergic rhinitis.  A 
May 1968 retirement examination noted the Veteran's lungs as 
normal.  In April 1969, allergic rhinitis (hay fever) was 
diagnosed.  On physical examination, his lungs were normal.  

In May 1971 the Veteran was accorded a compensation and 
pension (C&P) ear, nose, and throat (ENT) examination.  
During the examination the Veteran complained of bilateral 
nasal obstruction, caphalea, and occasional itching in the 
ears.  Physical examination revealed hypertrophy of both 
inferior turbinates.  Transillumination of the paransal 
sinuses showed both antra as slightly cloudy.  Pharyngoscopy, 
indirect laryngoscopy, and posterior rhinoscopy were 
negative.  An x-ray of the paranasal sinuses showed evidence 
of frontal sinusitis.  The diagnoses were allergic 
rhinosinusitis and chronic bilateral otitis externa.  

VA medical records include a February 2004 complaint of 
persistent cough and a request for a computed tomography (CT) 
scan.  A March 2004 pulmonary note showed that the CT scan 
was reviewed with the Veteran.  During the review the Veteran 
stated that he started to develop non-productive cough that 
later developed clear sputum followed by yellow sputum.  He 
reported that he was hospitalized for 4 days for antibiotic 
treatment and after being discharged he continued to be fine.  
CT scan showed loculated right pleural collection.  He was 
asymptomatic without respiratory distress.  The physician 
stated that it was unclear at to the etiology of pleural 
collection.  He was diagnosed with a parapneumonic effusion 
in April 2004 with noted improvement in the effusion.  A 
pulmonary note dated in July 2004 stated improvement of the 
parapneumonic effusion and respiratory symptoms.  The 
physician noted the right pleural effusion were resolved.  In 
April 2007, it was noted that the Veteran had remained stable 
respiratory-wise, but was being followed due to the presence 
of a pleural effusion after a community-acquired pneumonia 
had resolved.  It was noted that the Veteran had undergone 
several chest CT studies that revealed stabilization of the 
process.

While VA medical records confirm a diagnosis of right 
parapneumonic effusions, that disorder has since resolved.  
Moreover, there is no medical evidence linking the Veteran's 
disorder to military service.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); 38 C.F.R. § 3.303(a) (to establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury).  In fact, medical evidence dated in a July 
2004 pulmonary note shows that the right lung effusion was 
secondary to community-acquired pneumonia.  The Board also 
finds the 35 year lapse in time between separation from 
service and filing of the claim to be highly probative 
evidence against the Veteran's claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
Veteran's military service.  Rabideau, 2 Vet. App. 141.  As 
the record lacks evidence of symptomatology for more than 30 
years after service, and contains no competent medical 
evidence of a link to service, service connection for lung 
and respiratory disorders, must be denied on a direct basis.  

The Board notes that the Veteran has contended on his own 
behalf that his current lung and respiratory disorders are 
related to his military service, to include herbicide 
exposure.  However, the Veteran is not competent or 
qualified, as a layperson, to render an opinion concerning 
medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In this regard, the Veteran, as a 
layperson, lacks the competency to opine on the etiological 
cause of his claimed lung and respiratory disorders.  
Therefore, as there is no competent and probative evidence 
linking the Veteran's lung and respiratory disorders to any 
disease, injury, or incident of service, to include herbicide 
exposure, service connection for such disorders is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for lung and respiratory disorders.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for fragment in the left eye is denied.

Service connection for a lung disorder, to include as a 
result of herbicide exposure, is denied.

Service connection for a respiratory disorder, to include as 
a result of herbicide exposure, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


